Name: 2008/755/EC: Commission Decision of 24 September 2008 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document number C(2008) 5175) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  information and information processing;  agricultural policy
 Date Published: 2008-09-26

 26.9.2008 EN Official Journal of the European Union L 258/72 COMMISSION DECISION of 24 September 2008 amending Decision 2005/176/EC laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (notified under document number C(2008) 5175) (Text with EEA relevance) (2008/755/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (1), and in particular Article 5(1) thereof, Whereas: (1) Directive 82/894/EEC concerns notifications of outbreaks of the animal diseases listed in Annex I thereto. (2) Commission Decision 2005/176/EC (2) lays down the codified form and the codes for the notification of animal diseases pursuant to Directive 82/894/EEC. Annex V to that Decision lists the codes for the diseases, while Annexes X/01, X/03, X/09, X/11, X/12 and X/16 list the codes for the veterinary regions in Germany, Italy, Denmark, Spain, Portugal, and Sweden respectively. (3) The list in Annex I to Directive 82/894/EEC, as amended by Commission Decision 2008/650/EC (3), was recently updated whereby certain diseases affecting fish listed in Part II of Annex IV to Council Directive 2006/88/EC (4) were included in that list and Teschen disease (porcine enterovirus encephalomyelitis), which is no longer a compulsorily notifiable disease pursuant to Council Directive 92/119/EEC (5), was deleted from that list. (4) In order to make it possible to distinguish between notifications of outbreaks of African swine fever in wild boar and of outbreaks of that disease in domestic pigs, different codes should be given for the notification of those two types of outbreaks. (5) It is therefore necessary to amend the list of disease codes set out in Annex V to Decision 2005/176/EC. (6) Germany, Italy, Denmark, Spain, Portugal and Sweden have adjusted the names and boundaries of their veterinary regions. The adjustment of those regions affects the Animal Disease Notification System. The new regions should therefore replace those currently listed in that system. It is therefore appropriate to amend Annexes X/01, X/03, X/09, X/11, X/12 and X/16 to Decision 2005/176/EC accordingly. (7) Decision 2005/176/EC should therefore be amended accordingly. (8) In order to protect confidentiality of the transmitted information, the Annexes to this Decision should not be published in the Official Journal of the European Union. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/176/EC is amended as follows: 1. Annex V is replaced by the text in Annex I to this Decision. 2. Annex X/01 is replaced by the text in Annex II to this Decision. 3. Annex X/03 is replaced by the text in Annex III to this Decision. 4. Annex X/09 is replaced by the text in Annex IV to this Decision. 5. Annex X/11 is replaced by the text in Annex V to this Decision. 6. Annex X/12 is replaced by the text in Annex VI to this Decision. 7. Annex X/16 is replaced by the text in Annex VII to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 24 September 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 378, 31.12.1982, p. 58. (2) OJ L 59, 5.3.2005, p. 40. (3) OJ L 213, 8.8.2008, p. 42. (4) OJ L 328, 24.11.2006, p. 14. (5) OJ L 62, 15.3.1993, p. 69.